Title: To James Madison from William Short, 15 September 1809
From: Short, William
To: Madison, James


Dear sir
Paris Sep. 15. 1809
Although my official relation to you has been suppressed, I think it proper to communicate to you the letter I have recieved from Count Romanzoff, of which a copy is annexed. You will see that it is an answer to mine addressed to him by order of the Sec. of State & conformably to your instructions. On the subject of Ct. Pahlen’s mission I immediately sent him the assurance he wished & referred him, for a confirmation of the manner in which he would be recieved by you, to that part of my former letter in which I sent him extracted from the letter of the Sec. of State to me, the expression of your determination to persist in providing for the U. S. being represented at the Court of St. Petersburgh. The mission of Mr Adams, which I am happy [to] hear has been adopted, will now make this meer supererogation. It is just however that you should know the Emperors determination, as it will shew his real desire to establish a close connexion with the U. S. & in the most honorable manner. It is just also that Mr Jefferson should see in this undisguised form the sentiments he has inspired at that Court. I ask the favor of you therefore to communicate to him the letter of Count Romanzoff. I was in the Country when I recieved it—& I had left the letter of credence in the hands of Genl. Armstrong—I thought there could be no question of the propriety of complying with Count Romanzoffs request as to it—& I therefore immediately wrote to Genl. Armstrong requesting he would forward it, which he has done—& which I gave notice to Count Romanzoff, (in my reply) would be done.
I have never had the pleasure of hearing from you since I sailed from the U. S.—but I hope & take for granted that the letters which I wrote you before & since, have been regularly recieved. By Mr Coles I addressed the Sec. of State, in answer to his letter announcing to me the vote of the Senate, & as I learn from Genl. Armstrong that Mr Coles had arrived & delivered at Washington his despatches, I have no doubt that mine also arrived safe.
I take the liberty of annexing a letter for Mr Jefferson & asking the favor of you to forward it. I will not further intrude on your multiplied public occupations, than to renew to you in this private form, the assurances of my best wishes for your having a prosperous & happy administration, & living to enjoy the satisfaction resulting from it. I remain, dear Sir, truly & respectfully Yours
W Short
 